Name: Regulation (EEC) No 776/73 of the Commission of 20 March 1973 on registration of contracts and communication of data with respect to hops
 Type: Regulation
 Subject Matter: competition;  plant product;  farming systems;  information technology and data processing;  civil law;  distributive trades
 Date Published: nan

 Avis juridique important|31973R0776Regulation (EEC) No 776/73 of the Commission of 20 March 1973 on registration of contracts and communication of data with respect to hops Official Journal L 074 , 22/03/1973 P. 0014 - 0015 Finnish special edition: Chapter 3 Volume 5 P. 0112 Greek special edition: Chapter 03 Volume 9 P. 0087 Swedish special edition: Chapter 3 Volume 5 P. 0112 Spanish special edition: Chapter 03 Volume 6 P. 0227 Portuguese special edition Chapter 03 Volume 6 P. 0227 REGULATION (EEC) No 776/73 OF THE COMMISSION of 20 March 1973 on registration of contracts and communication of data with respect to hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), and in particular Article 6 (5) and Article 18 thereof; Whereas Article 6 of Regulation (EEC) No 1696/71 requires that all contracts to supply hops produced in the Community, concluded between a producer or association of producers and a buyer, be registered ; whereas it is accordingly necessary for Member States to institute arrangements for the registration of such contracts; Whereas to facilitate the registration of contracts concluded in advance it is necessary to provide that these should be concluded in writing and communicated to the body designated by each Member State; Whereas in the case of contracts not concluded in advance it is sufficient, failing any other supporting documents, that they be registered on the basis of duplicates of the receipted invoices of the deliveries effected; Whereas deliveries effected under contracts concluded in advance may not tally, particularly in amount, with the provisions agreed ; whereas it is accordingly necessary, in order to have precise particulars of the marketing of hops, that these deliveries be likewise registered; Whereas the registration arrangements are to be applied for the first time to all contracts in respect of the 1973 harvest, including contracts concluded in advance at an earlier date; Whereas to facilitate the preparation of the annual report on the situation regarding the production and marketing of hops referred to in Article 11 of Regulation (EEC) No 1696/71 it is necessary that Member States should communicate the relevant data to the Commission, including in particular those obtained pursuant to Article 1 of Commission Regulation (EEC) No 1350/72 of 28 June 1972 on the rules for granting aid to hop producers (2); Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Hops; HAS ADOPTED THIS REGULATION: Article 1 The producer Member States shall institute arrangements for the registration of contracts to supply hops concluded between a producer or recognized producer group and a buyer. Such registration shall apply solely to contracts in respect of hops harvested in the Member State concerned. Article 2 Contracts concluded in advance shall be concluded in writing. A copy of each contract concluded in advance shall be communicated by the producer or recognized producer group to the bodies designated by each Member State to register contracts within one month of its conclusion. Article 3 The body referred to in Article 2 shall register all deliveries effected, distinguishing in so doing between contracts concluded in advance and contracts not so concluded. Registration shall be on the basis of a duplicate of the receipted invoice to be communicated by the seller to the said body. The seller may communicate such duplicates either as and when deliveries are effected or all together, but must in any event communicate them by 15 March. Article 4 Each Member State shall communicate to the Commission by 31 March and for the first time by 31 March 1974 the following data for each recognized producer region and each variety: (a) for the harvest of the current calendar year and each succeeding harvest: - the amounts of hops which are the subject of contracts concluded in advance; - the average prices per 50 kilogrammes; (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 148, 30.6.1972, p. 11. (b) for all deliveries effected in connection with the harvest of the previous calendar year, distinguishing in so doing between contracts concluded in advance and contracts not so concluded: - the amounts of hops delivered; - the average prices per 50 kilogrammes. Article 5 Registration of contracts shall apply for the first time to all contracts in respect of the 1973 harvest. Article 6 Each Member State shall communicate to the Commission by 31 March of each year at latest for each recognized producer region and each variety: (a) the total area planted (in hectares) declared under Article 1 of Regulation (EEC) No 1350/72; (b) the amounts harvested. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI